       Case 2:21-cv-00992-JAD-VCF Document 6 Filed 06/28/21 Page 1 of 4



 1   SAO
     RICHARD A. HARRIS, ESQ.
 2   Nevada Bar No.: 00505
     JOHNATHAN M. LEAVITT, ESQ.
 3
     Nevada Bar No.: 13172
 4   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 5   Las Vegas, Nevada 89101
 6   Phone: (702) 444-4444
     Fax: (702) 444-4455
 7   E-Mail: JLeavitt@RichardHarrisLaw.com
     Attorneys for Plaintiff
 8
 9                                UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA
11    DANIEL WRIGHT, an individual,
12                                                     CASE NO: 2:21-cv-00992 -JAD-VCF
                             Plaintiff,
13
              vs.
14                                                            STIPULATION AND ORDER TO
15    JAMES RIVER INSURANCE COMPANY, a                        REMAND TO STATE DISTRICT
      foreign corporation; DOES I through X,                           COURT
16    inclusive and ROE BUSINESS ENTITIES I
      through X, inclusive,                                          ECF No. 6
17
18                           Defendant.

19          Plaintiff DANIEL WRIGHT, by and through his counsel of record, JOHNATHAN M.

20   LEAVITT, ESQ., of the RICHARD HARRIS LAW FIRM, and Defendant JAMES RIVER

21   INSURANCE COMPANY, by and through its counsel of record, JARED G. CHRISTENSEN,

22   ESQ., of the law firm of BREMER WHYTE BROWN & O’MEARA LLP, hereby agree and

23   stipulate as follows:

24          The parties agree and stipulate that the above action matter styled Daniel Wright v. James

25   River Insurance Company, Case No. 2:21-cv-00992, shall be remanded to the Eighth Judicial

26   District Court.

27          THAT the above-captioned case shall be reopened in the Eighth Judicial District Court of

28   Clark County, Nevada, Department 32, Case No. A-21-832321-C.




                                                Page 1 of 3
       Case 2:21-cv-00992-JAD-VCF Document 6 Filed 06/28/21 Page 2 of 4



 1           THAT upon remand to State Court, Plaintiff shall dismiss his second cause of action for
 2   breach of the covenant of good faith and fair dealing, as well as his third cause of action for violation
 3   of unfair claims practices act, leaving only his first cause of action for breach of contract.
 4           STIPULATED AND AGREED TO BY:
 5
 6
     DATE: _06/28/2021____________                                   DATE: _06/28/2021____________
 7
     RICHARD HARRIS LAW FIRM                                         BREMER WHYTE
 8                                                                   BROWN & O’MEARA, LLP
 9
     /s/ Johnathan M. Leavitt ____                                   _/s/ Melissa Ingleby_____
10   JOHNATHAN M. LEAVITT, ESQ.                                      MELISSA INGLEBY, ESQ.
11   Nevada Bar No. 13172                                            Nevada Bar No. 12935
     801 South Fourth Street                                         1160 N. Town Center Drive, Ste 250
12   Las Vegas, Nevada 89101                                         Las Vegas, Nevada 89144
     Attorneys for Plaintiff                                         Attorneys for Defendant
13
14
15   ///                                        ORDER

16   ///
                Based on the parties' stipulation and agreement that, upon remand, plaintiff will dismiss
17    his claims for breach of the covenant of good faith and fair dealing and violation of the Nevada
     ///
      Unfair Claims Practices Act, leaving only his breach-of-contract claim [ECF No. 6],
18
19             IT IS HEREBY ORDERED that this action is REMANDED back to Department 32 of
20    the Eighth Judicial District Court for Clark County, Nevada, Case No. A-21-832321-C.

21            IT IS FURTHER ORDERED that the Clerk of Court is directed to CLOSE THIS CASE.

22
                                                         _________________________________
23                                                       U.S. District Judge Jennifer A. Dorsey
                                                         Dated: July 12, 2021
24
25
26
27
28




                                                   Page 2 of 3
